Citation Nr: 9933303	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
psychophysiologic gastrointestinal reaction.  

2.  Entitlement to an effective date earlier than March 10, 
1992 for an award of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The appellant and G. Webster





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1998.  At that time, the Board 
determined that there was no clear and unmistakable error in 
a December 20, 1989 rating decision denying service 
connection for bilateral defective hearing.  The Board 
further found that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for that disability, and that the veteran 
had not submitted a well-grounded claim of entitlement to 
service connection for a chronic skin disorder, either on a 
direct basis, or as the residual of herbicide (Agent Orange) 
exposure.  Finally, the Board remanded for additional 
development the issue of entitlement to an evaluation in 
excess of 10 percent for service-connected psychophysiologic 
gastrointestinal reaction.  The case is now, once more, 
before the Board for appellate review.  

Based upon a review of the file, it would appear that the 
veteran currently seeks entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disability.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the Regional Office (RO) for clarification, and, if 
necessary, appropriate action.  



FINDINGS OF FACT

1.  The veteran's service-connected gastrointestinal 
disorder, former classified as a psychophysiologic 
gastrointestinal reaction, is, at present, essentially 
asymptomatic.  

2.  The veteran's claim for service connection for post-
traumatic stress disorder was received no earlier than 
March 10, 1992.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for the veteran's 
service-connected gastrointestinal disorder, formerly 
classified as a psychophysiologic gastrointestinal reaction, 
is not warranted.  38 U.S.C.A. § 1155 (West 1991 and Supp. 
1998); 38 C.F.R. Part 4, Code 9502 (effective prior to 
November 7, 1996); and Codes 7304, 7305, 7346 (1998).  

2.  An effective date earlier than March 10, 1992 for an 
award of service connection for post-traumatic stress 
disorder is not warranted.  38 U.S.C.A. § 5110 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In January 1970, there was received from the veteran his 
original claim for service connection for, among other 
things, "stomach trouble" and a "nervous condition."  

Following a Department of Veterans Affairs (VA) psychiatric 
examination in May 1970, it was noted that the "diagnosis to 
be made" was that of an "adjustment reaction of adult life, 
that is, difficulty while (the veteran) was in service."  
Further noted was that the diagnosis which would potentially 
give the veteran problems fell into the category of a 
"psychophysiologic gastrointestinal reaction."  In the 
veteran's case, his emotional difficulties had been 
translated into stomach problems, "which (might) either be 
irritability, gastritis, or ulcer."  In the opinion of the 
examiner, while the veteran was "anxious," he was not 
"severe enough to label him an Anxiety Neurosis."

In a rating decision of June 1970, the RO granted service 
connection for a psychophysiologic gastrointestinal reaction, 
evaluated as noncompensably disabling from December 22, 1969, 
the date following the veteran's discharge from service.  

In August 1970, the veteran voiced his disagreement with the 
assignment of a noncompensable evaluation for service-
connected psychophysiologic gastrointestinal reaction.  

In September 1970, there was issued a Statement of the Case 
on the issue of an increased (compensable) evaluation for the 
veteran's service-connected psychophysiologic 
gastrointestinal reaction.  The veteran failed to perfect his 
appeal as to that issue, with the result that the rating 
decision of June 1970 became final.  

On March 10, 1992, there was received from the veteran VA 
Form 1-9, construed as a claim for service connection for 
post-traumatic stress disorder, as well as an increased 
evaluation for the veteran's service-connected 
psychophysiologic gastrointestinal reaction.  

On VA general medical examination in June 1992, the veteran 
gave a history of gastric distress "ever since returning from 
Vietnam."  Further noted were problems with "constant and 
extreme burning," as well "gaseousness."  According to the 
veteran, where he to "get nervous, up tight, or mad," his 
distress would increase.  However, he had never experienced 
any vomiting or severe pain, or diarrhea.  

On physical examination, the veteran's abdomen was flat, with 
no evidence of masses, tenderness, or rigidity.  Bowel tones 
were described as "active."  An upper gastrointestinal series 
conducted in conjunction with the veteran's general medical 
examination revealed some slight irritability of the duodenal 
bulb, but no ulceration.  The pertinent diagnoses were 
gastritis, probably anxiety-induced; and post-traumatic 
stress disorder.  In the opinion of the examiner, the 
veteran's problems with his intestinal tract were probably 
related to post-traumatic stress disorder "as a result of 
anxiety and stress."  

During the course of a VA psychiatric examination in July 
1992, the veteran stated that helicopters made him "sick at 
his stomach," and brought on recollections of helicopters 
returning wounded in the Republic of Vietnam.  The pertinent 
diagnosis was delayed post-traumatic stress disorder.  

In a rating decision of March 1995, the RO granted a 
10 percent evaluation for service-connected psychophysiologic 
gastrointestinal reaction, effective from March 10, 1992.  

During the course of a VA psychiatric examination in December 
1995, the veteran gave a history of "stomach problems" for 
25 years, for which he self-treated with Maalox.  
Additionally noted was that a previous compensation and 
pension examination had shown a diagnosis of gastritis, 
probably related to anxiety.  The pertinent diagnosis was 
post-traumatic stress disorder, with a residual gastrological 
psychoneurotic disorder.  According to the examiner, the 
veteran's "main problem" was his post-traumatic stress 
disorder.  Further noted was that the veteran's gastric 
problems "seemed to be related" to his post-traumatic stress 
disorder.  According to the examiner, the more intrusive 
thoughts and problems with sleeping and nightmares the 
veteran experienced, the more problems he was likely to have 
with his stomach.  

On VA gastrointestinal examination in December 1995, the 
veteran gave a history of gastritis accompanied by constant 
heartburn.  Further noted was that the veteran had received a 
diagnosis of hiatal hernia, but with no reflux.  According to 
the veteran, he could "sleep flat," but did experience 
constant heartburn and occasional regurgitation accompanied 
by nausea or vomiting.  In addition, the veteran's abdomen 
was reportedly "sore" most of the time.  

On physical examination, the veteran's abdomen was slightly 
protuberant.  There was no evidence of any masses or 
rigidity.  At the time of examination, the veteran's abdomen 
was somewhat tender to epigastric and deep pressure, but with 
no acute pain.  Bowel tones were active, and there was no 
evidence of bloating or distention.  An upper 
gastrointestinal series conducted in conjunction with the 
veteran's gastrointestinal examination showed some spasm and 
irritability of the duodenal bulb, with reflux, but no ulcer 
crater.  The pertinent diagnoses were history of gastritis; 
history of hiatal hernia; and history of post-traumatic 
stress disorder.  

Private outpatient treatment records covering the period from 
December 1996 to October 1997 show treatment during that time 
for post-traumatic stress disorder.  In October 1997, it was 
noted that a review of systems was "essentially negative or 
normal."  Bowel sounds were present, and there was no 
evidence of abdominal tenderness or guarding.  No palpable 
masses were present, nor was there any evidence of a hernia.  

A VA psychiatric examination of October 1998 was significant 
for a diagnosis of post-traumatic stress disorder.  

On VA gastrointestinal examination in December 1998, the 
veteran gave a history of heartburn "since 1968."  According 
to the veteran, this heartburn usually began following meals, 
and at night.  Reportedly, over the years, the veteran had 
tried antacids and various other medications for his 
heartburn, but "nothing had worked great."  Currently, the 
veteran was receiving Zantac, as well as certain over-the-
counter antacids, which, according to him, "helped," but not 
dramatically.  The veteran stated that he continued to get 
heartburn after meals and at night.  He further stated that 
his weight had been stable, and there had been no blood in 
his stool.  According to the veteran, he had never received a 
diagnosis of anemia.  Nor did he experience nausea or 
vomiting, or changes in his stool such as constipation or 
diarrhea.  The veteran denied dysphagia or odynophagia, or 
any symptoms of bloating or abdominal cramping.  

On physical examination, the veteran weighed 206 pounds.  
Bowel sounds were normoactive, and his abdomen was soft and 
nontender, without any palpable hepatosplenomegaly.  Rectal 
examination was negative for the presence of fissures or 
erythema.  The veteran's prostate gland was firm and 
nontender, with no evidence of masses or deformities.  An 
upper gastrointestinal series conducted in conjunction with 
the veteran's gastrointestinal examination showed a small 
hiatal hernia without evidence of gastroesophageal reflux, or 
any stricture or ulceration of the esophagus.  The gastric 
rugal and mucosal pattern was within normal limits, and the 
duodenal bulb and sweep were unremarkable.  The clinical 
impression following upper gastrointestinal series was of a 
small hiatal hernia with mild intermittent gastroesophageal 
reflux, but no evidence of stricture, ulceration, or 
esophagitis.  The pertinent diagnosis following 
gastrointestinal examination was of a history of hiatal 
hernia and gastroesophageal reflux disease, with a currently 
unremarkable physical examination.  

In a rating decision of March 1999, the RO granted service 
connection for post-traumatic stress disorder, effective from 
March 10, 1992.  

Analysis

Increased Evaluation for Psychophysiologic Gastrointestinal 
Reaction.

The veteran in this case seeks an increased evaluation for 
service-connected psychophysiologic gastrointestinal 
reaction.  In that regard, disability evaluations are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 1998); 38 C.F.R. 
Part 4 (1998).  

In evaluating the severity of a particular disability, it is 
essential to consider it's history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In the present case, prior to November 7, 1996, the veteran's 
service-connected psychophysiologic gastrointestinal reaction 
was rated on the basis of psychological factors affecting the 
veteran's physical condition under the general rating formula 
for psychoneurotic disorders.  Under those criteria, in order 
to warrant an increased (which is to say, 30 percent) 
evaluation, there would need to be demonstrated the presence 
of a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
Part 4, Code 9502 (effective prior to November 7, 1996).  

Effective November 7, 1996, the schedular criteria for the 
evaluation of service-connected mental disorders underwent 
complete revision.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for psychophysiologic gastrointestinal 
reaction be evaluated under the pertinent regulations 
effective both before and after the November 7, 1996 changes 
to the rating schedule.  Bernard v. Brown, 4 Vet. App. 384 
(1995).  However, a review of those regulations which became 
effective November 7, 1996 reveals that there no longer 
exists a diagnostic code for service-connected 
psychophysiologic gastrointestinal reaction, or, for that 
matter, for any psychological factor affecting a veteran's 
physical condition.  Rather, in keeping with the terminology 
and categories of mental disorders in the Diagnostic and 
Statistical Manual IV (DSM-IV) published by the American 
Psychiatric Association in 1994, the condition of 
"psychological factors affecting physical condition" has been 
renamed "psychological factors affecting medical condition" 
(PFAMC) and placed in a new category, "other conditions that 
may be a focus of clinical attention."  DSM-IV further states 
that PFAMC refers to the presence of one or more specific 
psychological or behavior factors which adversely affect a 
general medical condition.  There are therefore two 
components in PFAMC:  a medical condition and psychological 
factors.  Given that there was no longer any need for a 
separate code and evaluation criteria for this condition, it 
was proposed that Diagnostic Codes 9500 through 9511 be 
deleted.  In so doing, psychological factors which did not 
constitute a recognized mental disorder would not be service 
connectable in their own right.  Moreover, a separate 
evaluation for each service-connected component would be made 
as usual under the appropriate diagnostic code or codes.  An 
additional separate evaluation for PFAMC would not be 
warranted and, in fact, would be barred as representing 
"pyramiding" (See 38 C.F.R. § 4.14).  60 Fed. Reg. 54825 
(1995).  

As per the aforementioned discussion, in order to warrant an 
increased evaluation under the "old" schedular criteria for 
the evaluation of the veteran's then-designated 
psychophysiologic gastrointestinal reaction, there would need 
to be demonstrated the presence of definite social and/or 
industrial impairment.  38 C.F.R. Part 4, Code 9502 
(effective prior to November 7, 1996).  However, as is clear 
from the above, any psychiatric symptomatology previously 
attributable to the veteran's service-connected 
psychophysiologic gastrointestinal reaction has now been 
determined to be the result and/or "part and parcel" of his 
recently service-connected post-traumatic stress disorder.  
Under such circumstances, the remaining gastrointestinal 
component of the veteran's service-connected disability must 
be evaluated pursuant the schedular criteria for evaluation 
of service-connected digestive disorders.  38 C.F.R. § 4.114 
(1998).  

In that regard, were the veteran's gastrointestinal 
disability to be evaluated as analogous to gastric or 
duodenal ulcer, an increased evaluation would require 
evidence of moderate recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration, or 
continuous moderate manifestations.  38 C.F.R. Part 4, Code 
7403, 7305 (1998).  In the alternative, were the veteran's 
service-connected disability to be rated as analogous to 
hiatal hernia, an increased evaluation would require 
demonstrated evidence of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, which was 
productive of considerable impairment of health.  38 C.F.R. 
Part 4, Code 7346 (1998).  At the present time, the veteran 
exhibits no such clinical manifestations.  Indeed, for all 
intents and purposes, the gastrointestinal component of his 
service-connected disability is, essentially asymptomatic.  
At the time of the aforementioned VA gastrointestinal 
examination in December 1998, the veteran's abdomen was soft 
and nontender, with normoactive bowel sounds, and no evidence 
of any masses.  An upper gastrointestinal series revealed 
only a small hiatal hernia (for which service connection is 
not in effect), accompanied by mild intermittent 
gastroesophageal reflux.  Under such circumstances, the Board 
is of the opinion that the 10 percent evaluation currently in 
effect for the veteran's service-connected gastrointestinal 
disability is appropriate, and that an increased rating is 
not warranted.   

Effective Date Earlier Than March 10, 1992 for an Award of 
Service Connection for Post-Traumatic Stress Disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  However, once entitlement to service connection 
for a given disorder has been denied by a decision of the RO, 
that determination, absent disagreement by the veteran within 
a period of one year, if final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1998).  

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
An award of disability compensation based on direct service 
connection is effective the day following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year from separation from service; 
otherwise the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.400 (1998).  

In the present case, the RO, in a rating decision of June 
1970, granted service connection for a psychophysiologic 
gastrointestinal reaction, effective from December 22, 1969, 
the date following the veteran's discharge from service.  
This diagnosis and grant of service connection were felt to 
encompass both the "stomach trouble" and "nervous condition" 
originally claimed by the veteran in January 1970.  Indeed, 
as of the time of the June 1970 rating decision, there had 
been no claim for, nor any diagnosis of, post-traumatic 
stress disorder.  

Not until March 10, 1992 was there received from the veteran 
a VA Form 1-9, construed as a claim for service connection 
for post-traumatic stress disorder.  The RO, in a rating 
decision of March 1999, granted service connection for 
post-traumatic stress disorder, primarily on the basis of VA 
examination reports showing the existence of that disability 
in 1992.  The effective date for the award of service 
connection for post-traumatic stress disorder was taken as 
March 10, 1992, the date of receipt of the veteran's claim.  

The veteran argues that psychiatric manifestations present 
since the time of his discharge were, in fact, manifestations 
of post-traumatic stress disorder.  However, as noted above, 
the diagnosis rendered in May 1970, shortly following the 
veteran's discharge from service, was of an adjustment 
reaction to adult life, and/or a psychophysiologic 
gastrointestinal reaction.  Psychiatric manifestations 
present at that time were felt to be insufficient to "label" 
the veteran as suffering from an anxiety neurosis.  At no 
time prior to 1992 had the veteran claimed service connection 
for, or received a diagnosis of, post-traumatic stress 
disorder.  Consequently, the grant of service connection for 
post-traumatic stress disorder could be made effective no 
earlier than the date of receipt of the veteran's current 
claim, that is, March 10, 1992.  Under such circumstances, an 
effective date earlier than that must be denied.  


ORDER

An evaluation in excess of 10 percent for the veteran's 
service-connected gastrointestinal disability is denied.  

An effective date earlier than March 10, 1992 for an award of 
service connection for post-traumatic stress disorder is 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

